Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species 
Species I: Claims 1-13:
Species II: Claims 14-19
Species III: Claims 20-22

The claims of Species I differ from that of Species II in that claim 1 of Species 1 discloses:
-a light turning film optically coupled to the second side of the cladding layer, the light turning film having a thickness in a thickness direction and comprising a plurality of light turning features with a first light receiving surface and a second light receiving surface
- wherein a first portion of the totally internally reflected light frustrated and exited the core layer is redirected by the first light receiving surface such that it exits the light turning film toward the reflective spatial light modulator with a first peak luminous intensity at a first angle from the thickness direction of the light turning film, a second portion of the totally internally reflected light frustrated and exited the core layer is redirected by at least the second light receiving surface such that it exits the light turning film toward the reflective spatial light modulator with a second peak luminous intensity at a second angle from the thickness direction of the light turning film on an opposite side of the thickness direction of the light turning film than the first angle, and the light diffusely reflecting from the reflective spatial light modulator due to a combination of the first portion and the second portion of the totally internally reflected light frustrated and exited the core layer has a peak luminous intensity within 10 degrees from a direction normal to a light emitting surface of the display.
And claim 14 of Species II discloses:

- a light turning film optically coupled to the second side of the cladding layer, the light turning film having a thickness in a thickness direction and comprising a plurality of light turning features that redirect frustrated totally internally reflected light from the core layer into a first portion of light and a second portion of light, 
-wherein the first portion of light exits the light turning film toward the reflective spatial light modulator with a first peak luminous intensity at a first angle from the thickness direction of the light turning film, the second portion of light exits the light turning film toward the reflective spatial light modulator with a second peak luminous intensity at a second angle from the thickness direction of the light turning film on an opposite side of the thickness direction of the light turning film than the first angle, and the light diffusely reflecting from the reflective spatial light modulator due to the first portion of light and the second portion of light of the frustrated totally internally reflected light has a peak luminous intensity within 10 degrees from a direction normal to a light emitting surface of the display.
These particular recitations of both claims 1 and 14, respectively, differ in that  the  manners in which light is propagated and modified throughout the display with regards to the particulars of the optical modifying elements, in each display differ, both in structure and application in order to produce a predetermined display emission.  

The claims of Species 1 differ from the claims of Species III, in that claim 20 of Species recites:
- a light turning film optically coupled to the second side of the cladding layer, the light turning film having a thickness in a thickness direction and comprising a plurality of light turning features that redirect frustrated totally internally reflected light from the core layer into a first portion of light and a second portion of light, 
-wherein the first portion of light exits the light turning film toward the reflective spatial light modulator with a first peak luminous intensity at a first angle between 5 and 20 degrees from the thickness direction of the light turning film measured in air, the second portion of light exits the light turning film toward the reflective spatial light modulator with a second peak luminous intensity at a second angle larger than the first angle between 15 and 35 degrees measured in air from the thickness direction of the light turning film on a same side of the thickness direction of the light turning film than the first angle, and the light diffusely reflecting from the reflective spatial light modulator due to the first portion of light and the second portion of light of the totally internally reflected light frustrated and exited the core layer has a peak luminous intensity within 10 degrees measured in air from a direction normal to a light emitting surface of the display.
These particular recitations of both claims 1 and 14, respectively, differ in the manner in which light is propagated and modified throughout the display. With regards to the particulars of the optical modifying elements in each display, these are considered to be  patentably distinct, since both claims differ both in structure  and application in order to produce a predetermined display emission.  This is also evidenced by the recitations of  the specific angle range of luminous intensities of claim 20 as compared to claim 1. 

The claims of Species II differ from the claims of Species III, in that  claim 14 discloses :
- wherein the first portion of light exits the light turning film toward the reflective spatial light modulator with a first peak luminous intensity at a first angle from the thickness direction of the light turning film, the second portion of light exits the light turning film toward the reflective spatial light modulator with a second peak luminous intensity at a second angle from the thickness direction of the light turning film on an opposite side of the thickness direction of the light turning film than the first angle, and the light diffusely reflecting from the reflective spatial light modulator due to the first portion of light and the second portion of light of the frustrated totally internally reflected light has a peak luminous intensity within 10 degrees from a direction normal to a light emitting surface of the display.

And claim 20 of Species III discloses:- wherein the first portion of light exits the light turning film toward the reflective spatial light modulator with a first peak luminous intensity at a first angle between 5 and 20 degrees from the thickness direction of the light turning film measured in air, the second portion of light exits the light turning film toward the reflective spatial light modulator with a second peak luminous intensity at a second angle larger than the first angle between 15 and 35 degrees measured in air from the thickness direction of the light turning film on a same side of the thickness direction of the light turning film than the first angle, and the light diffusely reflecting from the reflective spatial light modulator due to the first portion of light and the second portion of light of the totally internally reflected light frustrated and exited the core layer has a peak luminous intensity within 10 degrees measured in air from a direction normal to a light emitting surface of the display.
These particular recitations of both claims 14 and 20, respectively, differ in the manner in which light is propagated and modified throughout the display. With regards to the particulars of the optical modifying elements in each display, these are considered to be  patentably distinct, since both claims differ both in structure  and application in order to produce a predetermined display emission.  This is also evidenced by the recitations of  the specific angle range of luminous intensities of claim 20 as compared to claim 14.

The species are independent or distinct because of the aforementioned reasons. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no  generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The groupings of patentably indistinct species require, searching different classes/subclasses and  electronic resources, and employing different search strategies or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/            Primary Examiner, Art Unit 2875